DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end fitting of a non-circular shape must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 5 recites the collar being “fitted to the interior of the tubular member”, but the collar appears to be fitted to the exterior member while the end fitting appears to be fitted to the interior of the tubular member. It is unclear what applicant is intending to claim and clarification is required. It is interpreted that the end fitting is fitted to the interior of the tubular member by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewhirst (U.S. Patent No. 7,731,593).
Regarding claim 1, Dewhirst discloses a method of assembly of a shaft (Abstract) comprising a tubular member (He) of composite material form (Abstract), fitting a collar (Fl) to the tubular member (Fig. 7a), and subsequently press fitting a part of an end fitting (Pg) to the tubular member such that the tubular member is compressed between the collar and the said part of the end fitting (Column 4, lines 3-7).
Regarding claim 3, Dewhirst discloses a collar (Fl) of a metallic material (Abstract).

Regarding claim 5, Dewhirst discloses the end fitting (Pg) being fitted to the interior of the tubular member (Fig. 6a), radially outwardly expanding the tubular member (Column 4, lines 12-16).
Regarding claim 6, Dewhirst discloses the shaft comprising a rotary drive shaft (Column 1, lines 12-15).
Regarding claim 9, Dewhirst discloses prior to the fitting of the collar, a machining step is undertaken on the tubular member to machine the surface of the tubular member to a predetermined profile (Column 3, lines 53-60; Fig. 2).
Regarding claim 10, Dewhirst discloses the predetermined profile is of cylindrical form (Column 3, lines 56-58) with an internal diameter that is slightly smaller than the outer diameter of the part of the end fitting that is to be introduced therein (Column 4, lines 3-7; Fig. 3).
Regarding claim 11, Dewhirst discloses prior to the fitting of the collar to the end part of the tubular member, the surface of the tubular member to be engaged by the collar is machined to adopt a predetermined profile (Column 3, lines 53-60; Fig. 2).
Regarding claim 12, Dewhirst discloses the exterior surface is machined to adopt a substantially part conical, tapering form (Column 5, lines 45-48).
Regarding claim 15, Dewhirst discloses the tubular member takes the form of a resin impregnated wound fiber component element (Column 5, lines 41-44).
Regarding claim 16, Dewhirst discloses the fibers of the element comprise carbon fibers (Column 5, lines 40-41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dewhirst (U.S. Patent No. 7,731,593) in view of Ishikawa Aiko (WO 2010116883).
Regarding claim 2, Dewhirst teaches a collar (Fl). Dewhirst does not teach a collar made of a composite material.
Ishikawa teaches a composite material made of resin reinforced with carbon and metal fibers (Paragraph 34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar of Dewhirst with the carbon fiber and metal fiber composite of Ishikawa in order to reduce weight while securing strength (Paragraph 9).
Regarding claim 17, Dewhirst teaches a collar (Fl). Dewhirst does not teach a collar comprising a wound fiber reinforced resin composite material.
Ishikawa teaches a composite material made of resin reinforced with wound carbon and metal fibers (Paragraph 34).
Regarding claim 18, Dewhirst teaches a collar (Fl). Dewhirst does not teach the collar having a material with winding angle.
Ishikawa teaches a fiber winding angle in the region of 0 to 45 degrees (Paragraph 40). However, it would have been obvious to one of ordinary skill in the art at the time the invention In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also see MPEP 2144.04 VI.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar of Dewhirst with the fiber material (see prior rejection) and winding angle of Ishikawa in order to provide strength against bending and tension (Paragraph 40).
Regarding claim 19, Dewhirst teaches a drive shaft (Abstract) comprising a tubular member (He) of composite material form (Abstract; Fig. 1), a collar (Fl) fitted to an exterior of an end part of the tubular member (Fig. 6a) to inwardly compress the end part of the tubular member (Column 4, lines 47-51), and an end fitting (Pg), part of which is press fitted into the interior of the end part of the tubular member (Column 4, lines 3-7). Dewhirst does not teach a collar made of a composite material.
Ishikawa teaches a composite material made of resin reinforced with carbon and metal fibers (Paragraph 34).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the collar of Dewhirst with the carbon fiber and metal fiber composite of Ishikawa in order to reduce weight while securing strength (Paragraph 9).
Regarding claim 13, Dewhirst teaches the action of fitting the collar to the tubular member results in inward or outward deflection of the end part of the tubular member (Column 4, lines 47-51) by a distance of less than 5 mm due to the dimensions of the tubular member (Column 5, lines 33-40). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a deflection distance of less than 2 mm, since it has In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also see MPEP 2144.04 VI.
Regarding claim 14, Dewhirst teaches the inward or outward deflection of the end part of the tubular member is less than 5 mm due to the dimensions of the tubular member (Column 5, lines 33-40). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a deflection distance of less than 1 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also see MPEP 2144.04 VI.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dewhirst (U.S. Patent No. 7,731,593) and Ishikawa Aiko (WO 2010116883) in view of Larson (U.S. Patent No. 10,508,682).
Regarding claim 7, the combination of Dewhirst and Ishikawa do not teach part of the end fitting is of non-circular shape. 
Larson teaches an end fitting (14) being of non-circular shape (Fig. 2, Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the end fitting of Dewhirst and Ishikawa with the end fitting of Larson as a simple substitution of one well known end fitting for another in order to yield the predictable result of providing a press fit within a tubular member (Fig. 1).
Regarding claim 8, the combination of Dewhirst and Ishikawa do not teach the surface of the said part of the end fitting which, in use, engages the tubular member is shaped to include teeth, splines or other angularly spaced projections.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./
Examiner, Art Unit 3678              

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678